Citation Nr: 0302323	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left upper arm (minor), currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left forearm, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the abdominal wall, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a July 2000 decision, the Board granted entitlement to an 
increased rating for residuals of a laceration of the right 
big toe.  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its July 2000 remand.  During the pendency of the appeal, the 
RO granted service connection for scars on the left upper 
arm, the left forearm and left calf, assigning a 10 percent 
rating for each of these conditions.  The disability ratings 
pertaining the shell fragment wound residuals were maintained 
at the original levels.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's shell fragment wound of the left upper arm 
(minor) is currently productive of muscle strength limited to 
3/5 with no more than moderately severe injury to Muscle 
Group VI demonstrated.  

3.  The veteran's shell fragment wound residuals of the left 
forearm, is currently productive of muscle strength limited 
to 3/5 with no more than moderate injury to Muscle Group VII 
demonstrated.  

4.  The veteran's shell fragment wound residuals of the left 
leg, is currently productive of muscle strength limited to 
3/5 with no more than moderate injury to Muscle Group XII 
demonstrated.  

5.  The veteran's shell fragment wound residuals of the 
abdomen is not productive of more than moderately severe 
muscle injury of Muscle Group XIX.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the left upper arm 
(minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.73, Diagnostic Code 5306 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left forearm 
have not been met.  38 U.S.C.A. §§ 1155, 5107,  (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260, 5261, 5262, 
5307 (2002). 

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107,  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.73, Diagnostic Code 5312 (2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the abdominal wall 
have not been met.  38 U.S.C.A. §§ 1155, 5107,  (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.73, Diagnostic Code 5319 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  38 
U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the February 1998 
and April 2002 rating decisions, a December 1998 statement of 
the case, an April 2002 supplemental statement of the case, 
and July 2000 Board remand.  He was specifically told that 
there was no evidence showing that his shell fragment wound 
residuals are productive of sufficient muscle injury to 
warrant higher evaluations.  The Board also notified him by 
letter dated October 2002 that he needed to submit medical 
evidence or lay statements in support of his claim.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in October 2002, the Board asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The Board also informed him that 
it would request these records.  The veteran did not respond 
to this inquiry by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available medical records.  In particular, the RO 
Outpatient treatment records from the Little Rock and 
Fayetteville, Arkansas VA Medical Centers (VAMC).  In 
addition, reports from Mc Laren Community Medical Center were 
associated with the record.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was originally established for residuals of a 
shell fragment wounds in an August 1970 rating decision.  

A review of the veteran's service medical records shows that 
he suffered penetrating wounds of the left upper arm, the 
left forearm arm, left leg and abdominal wall in May 1969 as 
a result of multiple shrapnel wounds from an enemy explosive 
device.  The wounds were all debrided.  The veteran was not 
observed to have suffered fracture or neurological 
involvement.  He underwent delayed primary closure of the 
wounds of his left arm and left leg.  The wound of the left 
lower quadrant of the abdomen was closed and a foreign body 
was removed from the right lower quadrant of the abdomen.  
The wounds healed well, and the sutures were removed on the 
10th postoperative day.  The veteran was discharged from the 
hospital after being 4 weeks postoperative.  At that time, he 
demonstrated a full range of motion and good strength of all 
extremities.  He was returned to full duty.  X-ray 
examination conducted in July 1969 showed a small retained 
fragment in the forearm.  At the time of the veteran's 
separation from service, he was noted to have frequent post-
traumatic pain associated with his shell fragment wounds.  
The initial VA examination, conducted in June 1970 was 
productive of residual scarring.  

In the 1970 rating decision, the veteran was assigned a 20 
percent rating under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5306 for a shell fragment wound of the left 
upper arm; a 10 percent rating for a shell fragment wound of 
the left forearm, under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5307; a 10 percent rating for a shell 
fragment wound of the left leg under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5312 and a 10 percent 
rating for a shell fragment wound "scar" under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5319.  

The veteran filed a claim for an increased rating in 
September 1997.  The Board notes that prior to this appeal 
the rating criteria for muscle injuries had been revised.  
See 62 Fed. Reg. 30327-28 (June 3, 1997).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulations change while an appeal is 
pending the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. at 312-13.  However, inasmuch as the 
effective date of the law precedes the date of the veteran's 
claim, the veteran's increased rating claim will be 
considered under the new law.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(b) and (c).  

Moderate disability of muscles would result from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include in service department record or other 
evidence of inservice treatment for the wound, record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

Moderately severe disability of muscles would result from 
this type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  

Severe disability of muscles would result from the following 
type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should be obtained 
from service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The veteran underwent VA examination in November 1997.  At 
that time, he complained of pain due to his shell fragment 
wound residuals.  He reported that he sustained multiple 
shrapnel fragment wounds when a grenade exploded in Vietnam, 
and stated that he was hospitalized for 45 days for the 
conditions.  He also reported that he recalled that one of 
the wounds may have had a moderate infection.  The examiner 
noted that because of pain, the veteran was given a medium 
residual functional capacity that would permit him to 
occasionally lift 50 pounds and frequently lift 25 pounds 
with appropriate rest periods.  It was also anticipated that 
the veteran could stand or walk 6 out of 8 hours a day and 
sit for the same length of time.  The veteran was noted to 
have tenderness to palpation of the medial epicondyle of the 
elbow, without evidence of swelling, redness, subluxation or 
dislocation.  The wrist was tender as well, but there was no 
swelling, subluxation or dislocation noted.  Symptomatic 
scarring was noted in addition.  

X-ray examination conducted in connection with the November 
1997 VA examination was suggestive of a possible old fracture 
of the radial head.  Also noted was degenerative joint 
disease of the hand and elbow.  

The veteran underwent VA examination in December 2000.  The 
veteran was noted to be right-hand dominant.  At that time 
the veteran reported pain in the left elbow that was dull and 
aching in nature.  He stated that his forearm swelled, that 
he had numbness and tingling at certain times in the left 
upper extremity.  In addition, he reported a weakness in his 
grip and reported having pain and stiffness in the left 
thumb.  The veteran reported a chronic dull aching pain, 
stiffness, tenderness, weakness and fatigability in the left 
knee.  He stated that activity aggravated the symptoms.  The 
veteran was noted to have no flares, but indicated that the 
condition was chronic.  Muscle strength in the left upper 
extremity was 3/5 compared to 5/5 on the right.  Muscle 
strength in the left leg was 3/5 as well.  Some swelling of 
the knee was observed objectively by the examiner.  The 
examiner estimated that the percent of left triceps muscles 
injured was at 10 to 15 percent.  The estimated percentage of 
muscles injured in the left forearm, left lower extremity and 
abdomen was 2 to 5 percent for each.  The veteran was noted 
to have weakness equivalent to a light residual functional 
capacity.  

The veteran was also observed to have symptomatic residual 
scarring.  However, the veteran is again advised that service 
connection has been established for these scars and separate 
ratings have been provided in the April 2002 rating decision. 

Residuals of a shell fragment wound of the left upper arm 
(minor).  

As noted above, the veteran has been afforded a 20 percent 
rating for residuals of a shell fragment wound of the left 
upper arm under Diagnostic Code 5306.  This code pertains to 
muscle injury to Muscle Group VI that refers to injury 
involving extension of elbow (long head of triceps is 
stabilizer of shoulder joint) and includes extensor muscles 
of the elbow: (1) Triceps; (2) anconeus.   

A 20 percent is applicable for moderate severe muscle injury 
to the nondominant limp.  The next higher evaluation of 30 
percent requires severe disability to the nondominant.  
38 C.F.R. § 4.73, Diagnostic Code 5306.  

On the most recent VA examination, the veteran demonstrated 
muscle strength of 3/5 and estimated percentage triceps 
muscle injured of 10 to 15 percent.  No more than moderately 
severe disability has been demonstrated.  The most recent 
examinations have indicated degenerative arthritis in the 
left elbow, but this has not been associated with service-
connected disability.  

Moreover, the Board notes that pain is a prominent feature of 
the veteran's disability picture.  The official VA physical 
examinations showed the presence of pain on objective 
evaluation.  However, the veteran has not demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  

In view of the foregoing the preponderance of the evidence is 
against an increased rating for shell fragment wound 
residuals of the left upper arm.  

Residuals of a shell fragment wound of the left forearm.  

As noted above, the veteran is currently receiving a 10 
percent rating under Diagnostic Code 5307.  This code 
pertains to muscle injury to Muscle Group VII that refers to 
injury involving flexion of wrist and fingers and includes 
muscles arising from internal condyle of humerus: Flexors of 
the carpus and long flexors of fingers and thumb; pronator.  

A 10 percent is applicable for moderate muscle injury to the 
nondominant limb.  The next higher evaluation of 20 percent 
requires moderately severe disability to the nondominant.  
38 C.F.R. § 4.73, Diagnostic Code 5307.  

On the most recent VA examination, the veteran demonstrated 
muscle strength of 3/5.  The estimated percentage muscle 
injury to the left forearm was 2 to 5 percent.  No more than 
moderate disability has been demonstrated.  In addition the 
most recent VA examinations show the presence of degenerative 
arthritis of the hand, but this has not been associated with 
the veteran's service-connected disability.  

Moreover, the Board notes that pain is a prominent feature of 
the veteran's disability picture.  The official VA physical 
examinations showed the presence of pain on objective 
evaluation.  However, the veteran has not demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against an increased rating for shell fragment wound 
residuals of the left forearm.  

Residuals of a shell fragment wound of the left leg.  

As noted above, the veteran is currently receiving a 10 
percent rating under Diagnostic Code 5312.  This code 
pertains to muscle injury to Muscle Group XII that refers to 
the following:  Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  Anterior muscles of the leg, and 
involving (1) Tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; (4) peroneus tertius.  

A 10 percent is applicable for moderate muscle injury.  The 
next higher evaluation of 20 percent requires moderately 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5312.  

On the most recent VA examination, the veteran demonstrated 
muscle strength of 3/5.  The estimated percentage of leg 
muscle injured was 2 to 5 percent.  No more than moderate 
disability has been demonstrated.  In addition, the most 
recent VA examinations show the presence of degenerative 
arthritis of the hand, but this has not been associated with 
the veteran's service-connected disability.  

Moreover, the Board notes that pain is a prominent feature of 
the veteran's disability picture.  The official VA physical 
examinations showed the presence of pain on objective 
evaluation.  However, the veteran has not demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against an increased rating for shell fragment wound 
residuals of the left leg.  

Residuals of a shell fragment wound of the abdomen

As noted above, the veteran is currently receiving a 10 
percent rating under Diagnostic Code 5319.  This code 
pertains to muscle injury to Muscle Group XIX.  The function 
of these muscles pertains to support and compression of the 
abdominal wall and lower thorax, flexion and lateral motion 
of the spine and synergists in strong downward movements of 
the arm.  The muscles of the abdominal wall are (1) rectus 
abdominis, (2) external oblique; (3) internal oblique; (4) 
transversalis; and (5) quadratus lumborum.

A 10 percent is applicable for moderate muscle injury.  The 
next higher evaluation of 20 percent requires moderately 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319

On the most recent VA examination, the veteran made no 
specific complaints relative to his abdominal wound.  The 
estimated percentage abdominal muscles injured was 2 to 5 
percent.  No more than moderate disability has been 
demonstrated.  In addition the most recent 

Moreover, the Board notes that pain is a prominent feature of 
the veteran's disability picture.  The official VA physical 
examinations showed the presence of pain on objective 
evaluation.  However, the veteran has not demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
In view of the foregoing, the preponderance of the evidence 
is against an increased rating for shell fragment wound 
residuals of the abdomen.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
shell fragment wound residuals and is not shown to require 
the frequency of therapeutic care that would unduly disrupt 
his activities of daily living.  Moreover, he has not shown 
that his service-connected disabilities are productive of 
marked interference with his ability to work.  Although 
significant impairment of the veteran's vocational activities 
could be anticipated by the service-connected disabilities, 
the veteran is advised that the current evaluations of 
themselves are a recognition of the industrial impairment 
currently demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  


ORDER

An increased rating for residuals of a shell fragment wound 
of the left upper arm (minor) is denied.  

An increased rating for residuals of a shell fragment wound 
of the left forearm is denied.  

An increased rating for residuals of a shell fragment wound 
of the left leg is denied.  

An increased rating for residuals of a shell fragment wound 
of the abdominal wall is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

